Citation Nr: 1030193	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an 
individual (hereinafter "the decedent") who had recognized 
guerrilla service in the Philippines from March 1945 to July 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2009 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The service department records show that the decedent served 
with the recognized guerrillas from March 1945 to July 1945.

2.  According to the official certificate of death, the decedent 
died in June 1978.

3.  The appellant did not file a claim for death benefits or 
accrued benefits until November 2008, which was more than one 
year after the decedent's death.

4.  At the time of his death, the decedent had no service-
connected disabilities, and there were no claims for service 
connection pending.  There is no documentation establishing that 
he was ever a prisoner of war (POW).



CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2009).

2.  The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2009).

3.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring VA 
to develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not 
the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a claim for non-service-
connected pension when the claimant did not serve on active duty 
during a period of war, as required by law).  The Court has held 
that when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty-to-assist nor the duty-to-
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 
2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim.  Nonetheless, we do note that a May 2009 
letter explained the criteria for the appellant's claims, and the 
July 2009 Statement of the Case (SOC) included the laws and 
regulations pertaining to entitlement to non-service-connected 
death pension benefits, accrued benefits, and DIC.  The appellant 
submitted various statements subsequent to receiving the May 2009 
letter and the SOC, and has not identified any additional 
pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefits flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the requisite 
service and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521.

In addition, the Secretary of Veterans Affairs shall pay pension 
for non-service-connected death to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service- connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, 
it is required, in part, that the individual in respect to whom 
pension is claimed be a veteran who had active military, naval, 
or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 
38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, U.S. 
Armed Forces, Far East (USAFFE), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have been 
in active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to non-
service-connected disability pension.  See 38 U.S.C.A. § 107; see 
also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The decedent has been determined by the appropriate service 
department to have served with the recognized guerrillas from 
March 1945 to July 1945, with no other documented service.  The 
service department's determination is binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the appellant 
has not submitted any information contrary to that provided to 
and used by the service department in its verification of the 
decedent's service.  In addition, the Board notes that the 
official documents do not indicate, and the appellant has not 
contended, that the decedent had any service which would render 
her eligible for death pension.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994); see also 38 C.F.R. § 3.8(a).  

The decedent's recognized service falls into a service category 
which expressly has been deemed not to be active military service 
for the purpose of receiving VA non-service-connected pension 
benefits.  Thus, the appellant is not entitled to VA death 
pension benefits, because such an award must be predicated upon 
the decedent's eligibility.  With his eligibility lacking, so, 
too, is hers.  Since the law is dispositive of her claim, her 
appeal as to this issue must be terminated because of the absence 
of legal merit or the lack of entitlement under the law, 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can be 
granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

III.  Entitlement to Accrued Benefits

The pertinent law and regulations governing claims for accrued 
benefits state that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to which 
the veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file when 
the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension or dependency 
and indemnity compensation by a surviving spouse shall include a 
claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 
38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in June 1978.  At the 
time of his death, the decedent did not have any service-
connected disabilities, nor was there any claim for service 
connection pending.  A review of the file reveals the appellant 
did not submit a claim for accrued benefits until more than one 
year after her husband's death.  In this regard, the Board notes 
the appellant submitted her formal claim in November 2008, which 
was over 30 years after the decedent's death.  Therefore, because 
the appellant's claim for death benefits was received in excess 
of the one-year time requirement, she is not legally entitled to 
accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim must 
be denied because of the absence of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


IV.  Entitlement to DIC under 38 U.S.C.A. § 1318

Applicable law and regulations provide that the VA will pay DIC 
benefits to the surviving spouse of a deceased veteran who was in 
receipt of, or entitled to receive compensation, at the time of 
his death, for service-connected disability which was rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death; was rated by VA as totally disabling 
continuously since the veteran's release from active duty and for 
at least five years immediately preceding death; or rated by the 
VA as totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
decedent had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the decedent had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) in 
a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Based upon the evidence of record, the Board finds the appellant 
is not entitled to DIC under 38 U.S.C.A. § 1318.  The decedent in 
this case was not service-connected for any disabling conditions 
at the time of, or prior to, his death.  Therefore, at the time 
of his death he was, by definition, not in receipt of, or 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or not 
less than 5 years from the date of the decedent's discharge from 
active service.  Moreover, there is no evidence that the decedent 
was a former POW, and he died prior to September 30, 1999.

Thus, the basic threshold criteria for establishing entitlement 
to benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriquez 
v. Nicholson, 19 Vet. App. 275 (2005) (section 1318 DIC claims 
filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  While the Board regrets that 
the outcome to the appellant is not favorable, the claim must 
necessarily be denied as a matter of law.


ORDER

Entitlement to non-service-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


